COURT OF APPEALS OF VIRGINIA

Present: Judges Baker, Willis and Bray
Argued at Norfolk, Virginia

GERALD FRANCIS ROWLAND

v.           Record No. 1658-94-1        MEMORANDUM OPINION * BY
                                         JUDGE RICHARD S. BRAY
COMMONWEALTH OF VIRGINIA                   OCTOBER 31, 1995

         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                       Frederick B. Lowe, Judge

            Jean Veness (Office of the Public Defender, on
            brief), for appellant.
            Thomas D. Bagwell, Assistant Attorney General
            (James S. Gilmore, III, Attorney General, on
            brief), for appellee.



     Gerald Francis Rowland (defendant) was convicted in a bench

trial for concealment of merchandise in violation of Code

§ 18.2-103.    On appeal, defendant challenges the sufficiency of

the evidence to support the conviction.    We affirm the decision

of the trial court.

     The parties are fully conversant with the record in this

case, and we recite only those facts necessary for the

disposition of this appeal.

     In accordance with well established principles, we assess

the sufficiency of the evidence to support a criminal conviction

upon a review of the record in the light most favorable to the

Commonwealth, granting to it all reasonable inferences fairly

deducible therefrom.     Martin v. Commonwealth, 4 Va. App. 438,

443, 358 S.E.2d 415, 418 (1987).    The judgment of a trial court,

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
sitting without a jury, is entitled to the same weight as a jury

verdict and will be disturbed only if plainly wrong or without

evidence to support it.     Id.   "The weight which should be given

to evidence and whether the testimony of a witness is credible

are questions which the fact finder must decide."       Bridgeman v.

Commonwealth, 3 Va. App. 523, 528, 351 S.E.2d 598, 601 (1986).

        To convict an accused for unlawful concealment in violation

of Code § 18.2-103, "[t]he Commonwealth must prove (1) a willful

concealment of merchandise, done (2) with the intent to convert

the merchandise or to defraud the storekeeper."       Snead v.

Commonwealth, 11 Va. App. 643, 646, 400 S.E.2d 806, 807 (1991);

see Code § 18.2-103.    "The willful concealment of goods or

merchandise of any store or other mercantile establishment, while

still on the premises thereof, shall be prima facie evidence of

an intent to convert and defraud the owner thereof out of the

value of the goods or merchandise."       Code § 18.2-103.

        The evidence disclosed that defendant entered the Navy

Exchange in the City of Virginia Beach carrying a "gym bag."      He

obtained a shopping cart and proceeded to the cigarette display

area.    A security officer employed by the Exchange, Dan Gaonach,

noticed defendant, focused a surveillance camera on him, and

observed defendant remove several cartons of cigarettes from the

display, placing them inside the gym bag.      Gaonach notified base

police, approached defendant and watched as he placed additional

cigarettes into the bag.    When Gaonach confronted defendant, he

recovered six cartons of cigarettes, valued at $84, from inside



                                  - 2 -
the gym bag, and defendant remarked that he had "done something

really stupid."

     This evidence clearly provided ample support for the finding

that defendant willfully concealed the cigarettes while still on

the premises of the Exchange, thereby establishing prima facie

evidence of the requisite intent to convert and defraud.      See

Code § 18.2-103.    Nonetheless, defendant contends that it was

insufficient to prove an intent to convert the merchandise or

defraud the storekeeper beyond a reasonable doubt.
     Defendant testified that he had placed the cigarettes into

the gym bag because a physical disability prevented his use of

shopping bags and "to see how many cartons would fit."   The trial

court, however, was entitled to disbelieve this testimony.

Speight v. Commonwealth, 4 Va. App. 83, 88, 354 S.E.2d 95, 98

(1987) (en banc).    "The mere possibility that the accused might

have had another purpose than that found by the fact finder is

insufficient to reverse the conviction."    Bell v. Commonwealth,

11 Va. App. 530, 534, 399 S.E.2d 450, 452-53 (1991).

     "Intent is a state of mind which can be evidenced only by

the words or conduct of the person who is claimed to have

entertained it."    Banovitch v. Commonwealth, 196 Va. 210, 216, 83
S.E.2d 369, 373 (1954).   We find that defendant's conduct,

together with his statement and other circumstances established

in the record, supplied sufficient evidence to prove the

requisite criminal intent.

     Accordingly, we affirm the conviction.



                                - 3 -
        Affirmed.




- 4 -